In an action, inter alia, to recover damages for assault, the defendant appeals from an order of the Supreme Court, Suffolk County (Pitts, J.), dated April 6, 2006, which granted the plaintiffs motion for leave to enter a default judgment against it upon its failure to answer the complaint.
Ordered that the order is affirmed, with costs.
To successfully oppose the plaintiffs motion for leave to enter a default judgment against it based on its failure to answer, the defendant was required to demonstrate a reasonable excuse for its default and a meritorious defense (see Platinum RX, LLC v Pose, 31 AD3d 522 [2006]; Thompson v Steuben Realty Corp., 18 AD3d 864, 864-865 [2005]). The defendant failed to present a reasonable excuse for its delay in answering after its insurance company disclaimed coverage by letter dated October 4, 2005 (see Thompson v Steuben Realty Corp., supra at 865). Accordingly, the Supreme Court properly granted the plaintiffs motion. Crane, J.P, Santucci, Florio, Dillon and Balkin, JJ., concur.